Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of no prior art rejections:  
No reference or combination of references were uncovered that would anticipate or obviate the claimed allowing providing a user with notification of a first help information and second help information related to the software selected based on a usage state of the software in a second state, as recited in the independent claims as a whole.  
Saunders (US 10,885,808) discloses curating tutorials based on historic user data (abstract).  Features of one or more devices or software previously utilized by the user are identified and compared with device features of one or more devices (Id.).  A demo mode of the user device is initiated through a tutorial server (col. 13:50-65).
Norrbom (US 2018/0341336) discloses receiving input from a secondary input device corresponding to an application program set to a tutorial mode of operation (abstract).  A pre-defined keyboard input of one or more keys corresponds to the input function (Id).  If a user’s usage of a keyboard input for a keyboard shortcut falls below a threshold usage, an application program returns from normal mode to tutorial mode (¶ 20).

However, none of the discovered references anticipate or obviate the claimed allowing providing a user with notification of a first help information and second help information related to the software selected based on a usage state of the software in a second state, as recited in the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199